EXHIBIT 10.24

 

PCM, Inc.

Summary of Executive Salary and Bonus Arrangements

 

The table below summarizes the current annual salary and bonus arrangements we
have with each of our current executive officers. All of the compensation
arrangements we have with our executive officers, including with respect to
annual salaries and bonuses, are reviewed and may be modified from time to time
by the Compensation Committee of our Board of Directors.

 

We have written employment arrangements with each of our executive officers, and
a copy of each such employment arrangement is filed as an exhibit to the
accompanying Annual Report on Form 10-K. The non-salary and bonus components of
our compensation arrangements with our executive officers, including with
respect to severance, option grants and other benefits, are described in those
respective agreements. Our executive officers participated in executive bonus
plans during fiscal year 2012 adopted by the Board of Directors on March 14,
2012, descriptions of which are included in Exhibit 10.34 in this Form 10-K, and
are expected to participate in executive bonus plans for 2013, which are
currently being established by the Compensation Committee of our Board of
Directors.

 

Additional information regarding our compensation arrangements with our
executive officers will be included in our definitive Proxy Statement to be
filed in connection with our 2013 Annual Meeting of Stockholders.

 

Executive Officer

 

Annual
Base Salary

 

Bonus

 

Frank F. Khulusi

 

 

 

 

 

Chairman and Chief Executive Officer

 

$

833,000

 

 

(1)

 

 

 

 

 

 

Brandon H. LaVerne

 

 

 

 

 

Chief Financial Officer, Treasurer and Assistant Secretary

 

$

317,500

 

 

(1)

 

 

 

 

 

 

Robert I. Newton

 

 

 

 

 

Executive Vice President, General Counsel and Secretary

 

$

317,500

 

 

(1)

 

 

 

 

 

 

Oren J. Hartman

 

 

 

 

 

Executive Vice President—Corporate Sales

 

$

317,500

 

 

(1) (2)

 

 

 

 

 

 

Simon M. Abuyounes

 

 

 

 

 

President — PCM Logistics, LLC

 

$

317,500

 

 

(1)

 

 

 

 

 

 

Joseph B. Hayek

 

 

 

 

 

President—PCM Sales, Inc.

 

$

317,500

 

 

(1)

 

--------------------------------------------------------------------------------

(1)  All executives are eligible to participate in our executive bonus plans
referenced above.

(2)  Mr. Hartman joined the Company on December 3, 2012.

 

--------------------------------------------------------------------------------

 